Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 16-35 are pending in the instant application. Claim 35 is new and drawn to the elected invention but not the elected disease. Claims 19, 20, 22-24, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 16-18, 21, and 25-34 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 12/17/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 6/17/2022.

Status of Rejections
35 USC § 112 (a)

The rejection of claims 16-18, 21, and 25-34 is maintained.


Applicant’s argumenta, see Remarks, filed 6/17/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 12/17/2021, have been fully considered but are not found persuasive.
Applicant’s arguments stem from the submission of over 100 literature articles supporting the nexus between inhibition of Kv1.3 and the treatment of the specific diseases listed. The examiner respectfully disagrees. To reiterate the rejection of record, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims embrace a myriad of conditions that are recognized in the art and have yet to be recognized. Diseases to be treated range from the following which are unrelated and affect different patient populations:

    PNG
    media_image1.png
    572
    651
    media_image1.png
    Greyscale

 In reference to the claimed treatment of “neurodegeneration”, neurodegeneration is described as the progressive loss of structure or function of neurons, which may ultimately involve cell death. This is related to "neurodegenerative disorders" which covers an immense array of largely unrelated disorders that have different modes of action and different origins. 
	The submission of the most recent articles does not address the lack of correlation between the information provided in the specification and the treatment of the claimed diseases. Specification only provides in vitro inhibitory data of the claimed compounds. None of the newly submitted references teach that the assay employed in the inhibition studies is correlated to the treatment of the listed diseases. At most, the references suggest that inhibition of this receptor would possibly be useful in the treatment of these diseases. Note that the latter is strictly hypothetical. The declaration filed in the most recent response also simply states the same where no factual or supporting scientific data is presented to support these statements.
The skill level is quite low in the art of neurodegenerative disorders. There are huge differences in origins of these disorders, even with what little is known. Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Some other disorders arises from viruses, known and unknown. So far as can be determined, this is not so for Huntington's disease.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a  genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal loss.  Many, e.g. neurosarcoidosis, are of unknown origin.
	The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application. As an important example, ALS is a virtually untreatable disease. Riluzole, approved in 1996, is as of 2008 the sole FDA approved drug for the disease. Even as of 2007, the toxin that kills motor neurons --- assuming that this is what is occurring --- has not even been identified. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable.  CWD and other transmissible spongiform encephalopathies are untreatable. The NCLs are all untreatable. Pretty much none of the leukodystrophies are considered to have a well established pharmaceutical treatment; some are amenable to bone marrow transplantation, gene therapy or hormone replacement.  The dominant polyglutamine expansion diseases, which include spinocerebellar ataxia type 1 (SCA1) and Huntington disease, are untreatable. Retinitis pigmentosa (RP), the most common hereditary cause of adult blindness, has no form of pharmacological treatment which has been established as effective, although for some people, vitamin A may slightly retard the progression of the disease.  The great diversity of diseases falling within the "neurodegenerative disorder" category means that it is contrary to medical understanding that any agent (let alone a genus of so many compounds) could be generally effective against such diseases.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Further, what little success there has been does not point in the direction of the mode of action in this application. 
Alzheimer's Disease is an extraordinarily difficult disease to treat, and has been the subject of a vast amount of research, exceeded in recent years only by research into AIDS and cancer. The channel hypothesis of Alzheimer's disease proposes that the beta-amyloid peptides which accumulate in plaques in the brain actually damage and/or kill neurons by forming ion channels. An abnormal phosphorylation of tau proteins is being investigated as one of the important events in the process leading to their aggregation.  There appears to be a specific alteration of a p53-mediated intracellular pathway involved in sensing and repairing DNA damage in peripheral cells, and the role of neuronal apoptosis is under investigation. But even as of 2007, there are great unknowns relating to the links between amyloid-ß and tau, to the mechanisms that determine the selective vulnerability of defined neuronal and glial populations, and to the molecular species that cause nerve cell degeneration. Many kinds of therapies have been investigated in the past, including Hydergine-LC (actually approved by the FDA for Alzheimer's Disease, but later determined to make the disease worse), Cu/Zn chelators (or Cu and Zn homeostasis regulators), endothelin B receptor agonists, -TNF inhibitors, angiotensin II receptor antagonists, ACE inhibitors, EAA agonists (including partial agoinists), estrogens, metabotropic receptor agonists, muscarinic M2 receptor antagonists, free-radical scavengers, butyrylcholinesterase inhibitors, cholinergic agonists, potassium-channel blockers, P38 kinase inhibitors, sigma-1 Receptor Agonists, 5-HT1A receptor antagonists,  secretase stimulants, and others.  From this immense body of work, only two kinds of drugs ever emerged. Four Acetylcholinesterase inhibitors were found to have some limited value: tacrine (Cognex®, no longer clinically used); donepezil (Aricept®); galantamine (Razadyne®/Reminyl®/Nivalin®) and rivastigmine (Exelon®). In addition, one voltage-dependent NMDA-antagonist, Memantine (Axura®/Akatinol®/Namenda®/Ebixa®) was also found effective.  Categories of agents and techniques under investigation as of 2007 include Aß aggregation inhibitors, assorted  antioxidants, -Secretase modulators, -Secretase inhibitors,  NGF mimics, PPAR agonists, HMG-CoA reductase inhibitors (statins),  Ampakines, Calcium channel blockers, GABA receptor antagonists, Glycogen synthase kinase inhibitors, Intravenous immunoglobulin, Muscarinic receptor agonists, cholinesterase inhibitors, Nicotinic receptor modulators, Passive Aß immunization, Phosphodiesterase inhibitors, Serotonin receptor antagonists,   Active Aß immunization, NGF gene therapy, H3-receptor antagonists, NSAIDs (including NO-NSAIDs and COX-2 Inhibitors),  and CB1 and CB2 cannabinoid receptor agonists.   It is or course entirely possible that one or more of these will eventually be made to work. However, as can be seen by the many, many categories of drugs which never panned out, so simply being the subject of active investigation is no indication that enablement is present at that time. The skill level in this art is so low that only  Acetylcholinesterase inhibitors and NMDA-antagonists have been made to work. 
POAG is treated with beta-blockers and other IOP lowering drugs. Such drugs are not used for any other form of neurodegenerative disorder.  
Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. Non-dopamine symptoms include bowel and bladder problems, attacks of low blood pressure, falling, “freezing,” sleep disorders, pain, depression, speech difficulties, and dementia. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself), Amantadine (which appears to increase dopamine synthesis in the remaining cells), dopamine agonists (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine). These do not actually treat the disease itself, but instead seek to boost the amount of dopamine available by various mechanisms. At the time of filing, and indeed at present, no drug has been scientifically demonstrated to treat the disease itself, rather than provide relief for this or that symptom, such as bradykinesia, tremors, and other motor symptoms, constipation, poor balance, etc.
B. The skill level for pharmaceutically treating memory impairment in general is very low.  The art knows that memory impairment can arise from a huge number of extremely diverse sources.  There is a cluster of memory disorders which arise from the subcortical dementias, specifically the dementia associated with Huntington's disease, Parkinson's disease, progressive supranuclear palsy, and Multiple System Atrophy (MSA).   Memory impairment  arises from other dementias, such as  Alzheimer's disease, Lewy body Dementia, multi-infarct dementia (MID), strategic infarct dementia, LID, ThD, and Binswanger's disease, and Pick's Disease. It can arise from many types of brain tumors. A number of mental disorders, including schizophrenia, bipolar disorder and obsessive-compulsive disorder  can cause memory impairment. It can arise from Fibromyalgia, Vitamin B1 deficiency, psychological trauma, and complex partial seizures. Any number of syndromes, such as Down’s syndrome, XXX syndrome, Hurler’s syndrome, Kleine-Levin syndrome, Landau-Kleffner syndrome, and Klüver-Bucy Syndrome give rise to memory impairment.  Memory impairment can arise from the ingestion of psychotropic drugs, such as alcohol (e.g. alcoholic blackouts), marihuana and glue sniffing. It can arise from toxic neuropathies, radiation injury to the brain, electroshock treatment, metabolic disorders (e.g. Mucopolysaccharidosis I) and from some Demyelinating Diseases (notably Multiple Sclerosis). Other common causes include epilepsy, mental retardation, head injury, Meningitis, and atherosclerosis. Because the formation and retrieval of memories is such a complex process, there cannot be a treatment of it in general because so many entirely different things can go wrong. For example, a method which prevents degeneration of long term memory will have no effect on a e.g. anterograde amnesia, since that is a problem which occurs prior to the production of the long-term memory.  Note that categories of memory disorders do not necessarily have related causes. For example, Agnosias can result from strokes, dementia, or other neurological disorders, head trauma, brain infection or genetic defects.
In fact, memory problems are generally approached by treating the underlying cause, in cases where such treatment actually exists. Thus, the memory impairment in Alzheimer's Disease can be treated by treating the Alzheimer's Disease itself.  Those arising from schizophrenia, meningitis and atherosclerosis can be approached by medicines for those disorders. Direct therapy for memory deficits associated with epilepsy is rarely attempted.  Instead, one tries to suppress the seizures themselves. Of course, there is no one drug that can treat these generally, since these have different modes of action.  However, many, many of these disorders have no pharmaceutical treatment. Mental retardation and Down’s syndrome for example are common causes of memory impairment, but there is no treatment for either. Most brain tumors cannot be treated with pharmaceuticals. Many dementias, such as MSA, Binswanger's disease, or Pick's Disease, simply do not respond to drugs.  And in many cases, e.g. AAMI the true causes are unknown. As a result, large numbers of memory impairments have no pharmaceutical treatments which are accepted as effective. For example, the aphasias cannot be treated per se. There is no drug for AAMI, one of the most common memory problems,  or for Korsakoff's syndrome or multi-infarct dementia. Anterograde amnesia, a devastating condition in which the person can no longer form durable new memories, has no pharmaceutical treatment. Retrograde amnesia likewise has no treatment. So far as the examiner is aware, there is not one of the entire broad array of agnosias, which has a pharmacological treatment. 
C. Delusional disorders sometimes arise from substance abuse, particularly stimulants, antihistamines, sympathomimetics, steroids, dopamine agonists, hallucinogens, and alcohol. These can arise from specific diseases such as  or many forms of brain cancers.  They can arise from assorted toxic neuropathies, such as from  Lead and other heavy metal poisoning. Others arise from metabolic neuropathies, such as the Mitochondrial Encephalomyopathies. Some dementias arise from neurodegenerative disorders, such as Huntington disease, Alzheimer's Disease, and others arise from structural causes, e.g. Chronic communicating hydrocephalus (also called normal pressure hydrocephalus). Still others can arise from infectious agents, e.g. AIDS dementia from the HIV virus. Metabolic, nutritional and endocrine disorders such as Wilson's disease, hepatic cirrhosis, cyanocobalamine (vitamin B12) deficiency, thyroid, parathyroid and adrenal endocrinopathies all have been associated with dementia syndromes. Some cognitive disorders arise from trauma to the brain, such as concussion, electroshock treatment and surgery. Stroke, severe psychological trauma, genetic disorders, and alcoholism, is responsible for many kinds of cognitive impairments. Thus, treatment if it exists at all, tends to go to the underlying disorder. For many of these, however, the original is completely unknown. Mental retardation arises from genetic conditions such as Down syndrome, Klinefelter syndrome, Fragile X syndrome, Neurofibromatosis, Hypothyroidism congenital, Williams syndrome, Phenylketonuria, Prader-Willi syndrome,  Phelan-McDermid syndrome, Mowat-Wilson syndrome, and and phenylketonuria (PKU). Other causes include problems during pregnancy (including fetal alcohol syndrome and rubella) , problems at birth (e.g. not getting enough oxygen), diseases like whooping cough, measles, or meningitis, exposure to heavy metals, especially lead or mercury, Iodine deficiency, and malnutrition.
Elsewhere, the skill level varies. Mood disorders for example respond well to pharmaceuticals. However, mental retardation, autism, etc. do not respond at all to pharmaceuticals. A bewildering variety of problems can cause cognitive disorders, such as the somewhat mysterious tuberous sclerosis complex (TSC), which can cause severe mental retardation and autism, and Phelan McDermid Syndrome, a genetic disorder which can cause autistic-like behaviors. It isn’t even clear whether the cognitive problems arising from TSC come from just the tubers themselves, or whether disruptions in the mTOR pathway have a significant or even dominant role. D. Demyelinating Diseases are especially difficult to treat. No pharmaceutical treatment is available to any of the leukodystrophies. Acute Necrotizing Hemorrhagic Leukoencephalitis is believed to be mediated by autoimmune attack on CNS myelin, triggered by a viral infection.  It is usually fatal, generally just within days on onset. 
E.  Treatment of the toxic neuropathies begins with removal of the toxin, but whether the damage which has already occurred can be ameliorated depends greatly on the circumstances, and in some cases, very little can be offered. 		    
F. The metabolic neuropathies so commonly arise from genetic disorders which cannot be reversed, although in some cases, partial relief of symptoms is available. 
G. In the majority of cases, there are currently no pharmaceutical treatments for peripheral nerve disorders themselves, only supportive treatments directed at the symptoms.
H.  One skilled in the art knows that chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available. These include, generally, hemangioblastomas, meningiomas, craniopharyngiomas, acoustic neuromas, pituitary adenomas, optic nerve gliomas, glomus jugulare tumors and chordomas, to name just some. With regard to gliomas, GBM is considered untreatable; no effective agents have emerged for the treatment of GBM, despite 20 years of enrolling patients in clinical trials.  It is radiation and surgery which are used for low grade gliomas (e.g. pilocytic astrocytoma and diffuse astrocytomas), as no drug has been found effective. There is no drug treatment established as effective for optic nerve gliomas or gangliogliomas.  Indeed, very few gliomas of any type are treated with pharmaceuticals; it is one of the categories of cancer that is the least responsive to drugs.
I. No treatment is available for the Polymicrogyrias; medicines are given only for relief of symptoms, e.g. anti-seizure medicine.
J. Sensory processing disorders usually cannot be treated with pharmaceuticals, quite possibly because these arise from sucha wide diversity of sources.  For example, CVI, the most common cause of permanent visual impairment in children can arise from infection (meningitis, encephalitis and infected intracranial aneurysms),  genetic defects, serious head trauma (e.g. shaken baby syndrome), stroke,  hypoxic ischemic encephalopathy (HIE), periventricular leukomalacia (PVL), neonatal hypoglycemia, hydrocephalus shunt failure, severe epilepsy, and metabolic disorders and antenatal drug use by the mother. There is no pharmaceutical treatment. 
K. Todd’s syndrome apparently can arise from sources as diverse as brain tumors and EBV infection, and is often associated with migraines.  In the later case, treatment is along the lines of standard migraine prophylaxis, e.g. Ca channel blockers.
L. One of ordinary skill in the art knows that the causes of seizures are quite varied, often poorly understood and sometimes are completely idiopathic. Seizures which begin in infancy or early childhood are often traced to developmental problems, genetic conditions present at birth, or injuries near birth.  Many seizures arise from metabolic abnormalities, which may in turn arise from diabetes complications, electrolyte imbalances, kidney failure, uremia, nutritional deficiencies, phenylketonuria and inherent other metabolic diseases, such as inborn error of metabolism. Febrile seizures are triggered by fever. Seizures can also arise from use of cocaine, amphetamines, alcohol, and other recreational drugs, and from alcohol withdrawal.  Brain injury, especially hematomas, brain tumors and brain lesions are another source. Brain abscesses and infections, especially neurosyphilis, meningitis and encephalitis can produce seizures, especially temporal lobe seizures, and seizures can arise as a complication of AIDS. The category of symptomatic localization-related epilepsies can arise from tumors, atriovenous malformations, cavernous malformations, trauma, and cerebral infarcts. Rasmussen's encephalitis is believed to arise from an immulogical attack against glutamate receptors.  The seizures from Tuberous Sclerosis (a genetic disorder) arise from tumors in the brain. Hot water epilepsy is caused by bathing with hot water. Juvenile myoclonic epilepsy arises from genetic abnormalities in the CACNB4,  GABRA1, CLCN2, GABRD or  EFHC1 genes. West syndrome may arise from a malfunction in the regulation of the GABA transmission process, or perhaps from a hyper-production of the Corticotropin-releasing hormone. Lafora disease is an autosomal recessive disorder, caused by mutations in one of two known genes, EPM2A and EPM2B. Hypothalamic Hamartoma arises from a harmatoma on the hypothalmus. Ring chromosome 20 syndrome (RC20) arises from a ring chromosome, formed by the fusion of two arms of a chromosome during pre-natal development. Sturge-Weber is an embryonal developmental anomaly resulting from errors in mesodermal and ectodermal development. Epilepsia partialis continua has extremely varied causes, ranging from brain infection, vascular lesions, assorted brain cancers, acute head trauma, diabetic ketoacidosis, vascular lesions of many kinds, posttraumatic cyst, nonketotic hyperglycemia, reaction of β-lactam drugs, cortical dysplasias, and more. Startle epilepsy arises from perirolandic lesions.  Anoxic seizures can be secondary to cardiac disorders, orthostasis or GERD.
Seizures can arise from paraneoplastic neurological disorders (PNDs), which are remote effects of systemic malignancies that affect the nervous system. For example, anti-NMDA receptor encephalitis, caused by autoimmune reaction against NR1- and NR2-subunits of the glutamate NMDA receptor, and is usually associated with tumors, mostly teratomas of the ovaries. Other examples are the Limbic encephalitis (including anti-Hu paraneoplastic syndrome and Anti-K+ channel antibodies syndrome) and CRMP-5 syndrome, both usually seen in association with SCLC;  Opsoclonus/Myoclonus: Anti-Ri (ANNA-2) syndrome; anti-Ma2/Ta paraneoplastic syndrome; and Morvan's fibrillary chorea, arising from thymomas.  
Seizure can also arise from assorted mitochondrial diseases, and in fact, seizures are common in mitochondrial diseases.  Some specific syndromes include Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Alpers Disease, NADH dehydrogenase (NADH-CoQ reductase) deficiency, Ubiquinone-cytochrome c oxidoreductase deficiency, Complex IV Deficiency (COX Deficiency), Carnitine-Acyl-Carnitine Deficiency, Leigh Disease, MELAS, Pyruvate Carboxylase Deficiency.  Many of the Creatine Deficiency Syndromes involve seizures. 
Status epilepticus, an especially dangerous seizure condition, can arise from stroke, hemorrhage, intoxicants,  adverse reactions to drugs, sudden withdrawal from a seizure medication, consumption of alcoholic beverages while on an anticonvulsant, alcohol withdrawal, dieting or fasting while on an anticonvulsant, consuming certain food products that interact badly with an anticonvulsant, gastroenteritis while on an anticonvulsant, certain metabolic disturbances, certain types of brain disorders (especially meningitis, encephalitis, brain tumors, brain abscess and traumatic brain injury), some autoimmune disorders, extremely high fever, especially in children, low glucose levels and nerve agents such as soman.
 In many cases, no cause is found, especially for petit mal seizures and Tonic-clonic seizures. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder, and do not respond to anticonvulsant medications. Reflex anoxic seizures are generally caused by a reflex asystole of the heart due to increased vagal responsiveness, although it appears that more than one mechanism operates.  
There are general anticonvulsant medications, but some types simply do not respond to these, and of course, some seizures do not involve convulsions per se. Surgery is often done instead.  Seizures are often treated by attending to their underlying cases, but as noted above, these are quite diverse.  For example treatment of seizures arising from paraneoplastic neurological disorders, when possible, typically involves treatment of the primary tumor, sometimes along with immunosuppressive agents. But the underlying causes may well be untreatable e.g. Complex IV Deficiency.  Many seizure disorders cannot be treated pharmaceutically beyond the level of symptom palliation. The psychogenic non-epileptic seizures do not respond to any conventional anti-convulsants because these are not true convulsions. Pharmaceutical treatment, if possible at all, is with psychiatric medications.
All attempts to find a pharmaceutical to treat chemical addictions generally have thus far failed, and are not expected to succeed because different drugs act at different receptors in the brain, and activate different reward systems. In summary, vast numbers of CNS disorders have no pharmacological treatment at all, and of those that do, none or virtually none have been treated with such inhibitors as are disclosed here.  Some of the most devastating neurological diseases, such as many brain tumors, mental retardation and autism and ALS and dyslexia have no pharmaceutical treatments at all.
Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.





Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624